Beck, P. J.
(After stating the foregoing facts.) This court is without jurisdiction to entertain this writ of error, and it must be transferred to the Court of Appeals. This was merely a suit upon a promissory note, and a plea of failure of consideration. The defenses are altogether legal in nature; the fraud alleged could be shown in defense to the note in a common-law action. The defense is not equitable in its nature. The mere fact that the defendant, after setting up matters cognizable in a court of law as defense, adds a prayer that the note be canceled, will not give' this court jurisdiction on the ground that this is a case in equity. Appropriate matters of defense are pleaded to defeat the collection of the note. The cancellation of the note sued on was not necessary- to a complete defense. Parties can not by a mere prayer for cancellation, under the circumstances here shown, divest the Court of Appeals of jurisdiction and confer jurisdiction upon this court. The case will therefore be transferred to the Court of Appeals.
All the Justices concur, except Gilbert, J., absent for providential cause. '